DETAILED ACTION
Claims 1 – 13 have been presented for examination.  Claims 1 – 6 and 8 - 13 are currently amended.
This office action is in response to submission of the amendments on 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections under 35 U.S.C. § 112
Applicant’s amendments overcome the rejection.  Therefore it is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record taken individually or in combination with the prior art of record disclose the claim 1 (and similarly claim 8) system for determining feasibility of one or more aspects of a building project comprising software instructions that when executed by a processor cause the system to: “search the PIM for one or more of the first plurality of building products that is at least similar to, or a replacement that meets a constraint of, at least one of the second plurality of building products in the BIM; and replace the at least one of the second plurality of building products in the BIM with the one or more of the first plurality of building products in the PIM that is the replacement for the at least one of the second plurality of building products in the BIM, when the search of the PIM finds the one or more of the first plurality of building products in the PIM is not at least similar to, but the replacement for, the at least one of the second plurality of building products in the BIM, and; validate as feasible the at least one of the second plurality of building products in the BIM when the search of the PIM finds the one or more of the first plurality of building products in the PIM is at least similar to the at least one of the second plurality of building products in the BIM” in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129